Title: To Benjamin Franklin from John Williams, 31 December 1778
From: Williams, John
To: Franklin, Benjamin


Hond Sir
Nantes 31. Decr.(?) 1778
My nephew Set out last Sunday Week for Bourd.—and he intends paying his respects to you at Paris, befor he returns here. We have just had an Arrival from Boston in twenty Six days by which my nephew at Boston has Sent the Public papers up to the 2d. Nov.— And as the receipt of them might be agreeable to you I lost no time to enclose them. I have also Given you an Extract from his Letter to his Brother under the 28 of Octr. as it contains Some information on the other Side. I have the honour to be with the profoundest respect Hond Sir, Your most Obed. and most Humble Servant
Jno. Williams
The Honble Dr Franklin
 
Notation: Jo. Williams Nantes 31 aout 1778.
